1    Rene L. Valladares
     Federal Public Defender
2    Nevada State Bar No. 11479
3    *Amelia L. Bizzaro
     Assistant Federal Public Defender
4    Wisconsin Bar No. 1045709
     4111 E. Bonneville Ave., Ste. 250
5    Las Vegas, Nevada 89101
6    (702) 388-6577
     amelia_bizzaro@fd.org
7

8    *Attorney for Petitioner Ubaldo Saldana-Garcia

9

10
                           U NITED S TATES D ISTRICT C OURT
11                               D ISTRICT OF N EVADA
12   Ubaldo Saldana-Garcia,
13                                             Case No. 2:19-cv-00441-APG-BNW
                  Petitioner,
14                                             Unopposed Motion to Extend the
           v.                                  Deadline for Filing an Opposition
15                                             to Motion to Dismiss
     Brian Williams, et al.,
16                                                       ORDER
17                       Respondents

18

19

20

21

22

23

24

25

26
27
 1                                  P O IN TS   AND   A U TH O R IT IE S
 2          Petitioner Ubaldo Saldana-Garcia respectfully requests an extension of 55

 3    days until March 17, 2020 to file his Opposition to the warden’s Motion to Dismiss.

 4          He is currently seeking federal habeas relief from this Court.1 Atty. S. Alex

 5    Spelman drafted and filed Saldana-Garcia’s amended petition on October 24, 2019.2

 6    A few weeks earlier, undersigned counsel filed her notice of appearance, and has

 7    since taken over the case.3

 8          Warden Brian Williams filed a motion to dismiss some of Saldana-Garcia’s

 9    claims on January 6, 2020, after receiving a single extension.4 At the same time,

 10   and without Saldana-Garcia’s objection, Williams sought to seal the entire case.5

 11   That motion remains pending.

 12         Based on the local rules, Saldana-Garcia’s Opposition is due 14 days later on

 13   January 21, 2020.6 Williams has attacked the majority of Saldana-Garcia’s claims

 14   on exhaustion grounds.7 Counsel has not been able to complete Saldana-Garcia’s

 15   Opposition in the last two weeks.

 16         This is Saldana-Garcia’s first request for an extension.

 17         The requested extension is not for the purpose of delay but in Saldana-

 18   Garcia’s best interest and the interests of justice. It takes into consideration

 19   counsel’s obligations on other cases and upcoming travel. Counsel will be out of the

 20

 21

 22         1   ECF No. 4.
 23         2   ECF No. 13.
 24         3   ECF No. 12.

 25
            4   ECF Nos. 15, 16.
            5   ECF No. 17.
 26
            6   ECF No. 9 at 2 (adopting Local Rule 7-2(b) for motions).
 27         7   ECF No. 16, challenging Claims 1, 2, 4, 6, 7, 8, and 9.


                                                       2

527
 1    office January 31, 2020, February 7-14, and 21, 2020, and March 2-3, 2020 on
 2    personal and work-related matters.
 3          On January 21, 2020, counsel exchanged e-mails with Williams’s attorney,
 4    Deputy Attorney General Charles L. Finlayson, who does not object to this request.
 5          Accordingly, for all of the above reasons, Saldana-Garcia respectfully asks
 6    this Court to grant his request and enter an order extending his deadline by 55 days
 7    until March 17, 2020.
 8          Dated January 21, 2020.
 9                                                  Respectfully submitted,
 10
                                                    Rene L. Valladares
 11
                                                    Federal Public Defender
 12
                                                    /s/Amelia L. Bizzaro
 13
                                                    Amelia L. Bizzaro
 14                                                 Assistant Federal Public Defender

 15

 16                                                 IT IS SO ORDERED:

 17

 18
                                                    ______________________________
 19                                                 United States District Judge

 20                                                          01/21/2020
                                                    Dated: ________________________
 21

 22

 23

 24

 25

 26

 27


                                                3

527
